United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3147
                        ___________________________

                                  Maxim V. Kuklin

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Regents of the University of Minnesota; Thomas J. Anderson, individually and in
his official capacity; Richard B. Beeson, individually and in his official capacity;
      Mary Benner, individually and in her official capacity; Linda A. Cohen,
  individually and in her official capacity; Shawn Curley, individually and in his
official capacity; Elizabeth Davis, individually and in her official capacity; Karen
  Hanson, individually and in her official capacity; Michael D. Hsu, individually
    and in his official capacity; Dean E. Johnson, individually and in his official
   capacity; Aseem Kaul, individually and in his official capacity; Scott Lanyon,
 individually and in his official capacity; Peggy E. Lucas, individually and in her
   official capacity; David J. McMillan, individually and in his official capacity;
   Abdul M. Omari, individually and in his official capacity; Kendall J. Powell,
   individually and in his official capacity; Joseph Ritter, individually and in his
official capacity; Darrin M. Rosha, individually and in his official capacity; Harry
Sapienza, individually and in his official capacity; Myles Shaver, individually and
    in his official capacity; Patricia S. Simmons, individually and in her official
    capacity; Steven A. Sviggum, individually and in his official capacity; Paul
Vaaler, individually and in his official capacity; Joel Waldfogel, individually and
 in his official capacity; Shaker A. Zahra, individually and in his official capacity

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________
                              Submitted: July 1, 2019
                                Filed: July 5, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Maxim Kuklin appeals following the district court’s1 dismissal with prejudice
of his pro se civil action related to his termination from a graduate program at the
University of Minnesota. After careful review of the record and the parties’
arguments on appeal, we conclude that dismissal was proper. See Montin v. Moore,
846 F.3d 289, 292 (8th Cir. 2017) (reviewing Fed. R. Civ. P 12(b)(6) dismissal de
novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Katherine
M. Menendez, United States Magistrate Judge for the District of Minnesota.

                                        -2-